Citation Nr: 1241208	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  08-37 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation an acquired psychiatric disorder, to include adjustment disorder with depressed mood, rated as 50 percent disabling from February 10, 2011, and as 10 percent disabling prior to that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served as a member of the United States Air Force, November 1968 to November 1972. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (the RO) that granted service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, and assigned a 10 percent rating effective September 21, 2006. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the St. Petersburg RO in October 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

When the clam was previously before the Board in January 2011, it was remanded to the RO via the Appeals Management Center (AMC).  In January 2012, the AMC increased the rating to 50 percent, effective from February 10, 2011.  The case has been returned to the Board for appellate review.

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has determined that where a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  In the present case, the Veteran the issue of entitlement to TDIU was denied during the course of the appeal in an unappealed May 2007 rating decision.  However, subsequent VA examination in February 2011 observes the Veteran reported had not worked since 2008 due to in part his service connected prostate cancer combined with his acquired psychiatric disorder. Thus, the record raises the question of entitlement to TDIU and the matter is referred to the RO for action.  


 The Veteran has claimed that he cannot work due to service-connected low back and left knee pains. The Board has therefore added a TDIU claim to page 1. Further development is needed before adjudicating this claim.


FINDINGS OF FACT

1.  Prior to February 10, 2011, the Veteran's service-connected psychiatric disability was productive of occupational and social impairment that more nearly approximated mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is not shown during this period.

2.  As of February 10, 2011, the Veteran's service-connected psychiatric disability has been productive of occupational and social impairment that more nearly approximates reduced reliability and productivity than deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Prior to February 10, 2011, the criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected acquired psychiatric disorder, to include adjustment disorder with depressed mood, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2012). 

2.  As of February 10, 2011, the criteria for an initial evaluation in excess of 50 percent for the Veteran's service-connected acquired psychiatric disorder, to include adjustment disorder with depressed mood, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter mailed in November 2006 prior to the adjudication of the claim for service connection for psychiatric disorder.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, in this case VA records, has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations.  The findings of these examination reports are sufficient to rate the Veteran's disability under the applicable rating criteria.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran, and the Board will address the merits of the claim. 

II.  Law and Regulations 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The General Rating Formula for Mental Disorders provides as follows:  

Total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent evaluation. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent evaluation. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent evaluation. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) warrants a 30 percent evaluation.  

Occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2012).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2012). 

III.  Factual Background and Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed his initial claim for service connection for psychiatric disability in August 2006.  In June 2007, service connection was granted for psychiatric disability secondary to service-connected erectile dysfunction which itself was noted as associated with service-connected adenocarcinoma of the prostate.  A 10 percent rating assigned from the date of claim.  The instant appeal ensued.  

In conjunction with the initial claim, the Veteran was afforded a VA examination in June 2007 by a psychologist who reviewed the claims folder.  The evaluation demonstrated mild sleep impairment with insomnia, some anxiety and tenseness, social withdrawal and isolation.  

The Veteran reported to the examiner that he was married and that he resided with his wife.  He had relationships with his adult children.  He described some socialization.  He reported he was experiencing back pain and had a history of back surgery and radical prostatectomy for prostate cancer.  He described no problems with suicidal thoughts, assaultiveness or substance abuse.  He was engaged in no current treatment for mental disorders.  He reported that he missed his sexual life which affected his mood on certain days.  He feels down on many days and has lost energy and motivation to do things.  The examiner noted mild social withdrawal with a preference of being alone with "some anxiety and tenseness."  The examiner considered the Veteran's symptoms to be mild and present since 2003.  

On mental status examination, he was clean and neatly groomed.  Psychomotor activity was unremarkable.  The Veteran's speech was spontaneous and his attitude toward examiner was cooperative.  His affect was appropriate and his mood was anxious.  Attention and orientation were intact.  Thought process and content were unremarkable.  There were no delusions or hallucinations, inappropriate behaviors, obsessive/ritualistic behaviors, panic attacks, episodes of violence or homicidal or suicidal thoughts.  He understood the outcome of behavior.  He had insight in that he knew he had a problem.  Sleep impairment was described as insomnia and usually he felt tired but took naps.  Impulse control was good.  There were no problems with activities of daily living.  Memory was normal.  

The Veteran was noted to be employed as a security guard part-time for the past couple of years with no lost work time.  Prior to that he had been a salesman for 30 years.  There were no problems with occupational functioning.  

The diagnosis was, in pertinent part, Axis I: Adjustment disorder with depressed mood, Axis IV: loss of sexual functioning, back pain, Axis V: GAF 70.  The examiner answered yes to the question of whether there was reduced reliability and productivity due to mental disorder symptoms and explained that the Veteran was less motivated and interested in activities based on depression and was having sleep impairment.  The examiner opined that the depression was at least as likely as not related to erectile dysfunction associated with prostate cancer.  He also found that the depression was due in part to back pain which has limited the Veteran's activities.  Finally, the examiner commented that the depression was neither incapacitating nor severe and noted the Veteran was not in treatment for depression.

At his October 2010 hearing before the undersigned, the Veteran asserted that this disability had increased in severity since the June 2007 VA examination.  Specifically, he testified that he experienced daily symptoms, including auditory hallucinations and panic attacks.  He described noises not voices.  He stated that he was no longer employed and had not been employed for a year and a half.  He initially stopped working as a salesman because he got prostate cancer, then took a part time job but he could not continue that because of his back and sleeping.  He reported that depression bothers him at different times and particularly when he is with his wife intimately because of his erectile dysfunction.  He stated that he had treated with the Villages VA clinic two or three years ago.  He described sleep problems and noted he had been put on Gabapentin for pain and sleep but he decided to take Melatonin instead because he preferred a more natural treatment.  He reported some recent memory problems and easy startle response.  He was not taking medications for his mental health problems because he did not want to feel altered by medication.  When questioned by the undersigned, the Veteran reported that he slept four to six hours per night and took frequent naps.  He described a typical day as including household chores, making grocery lists, clipping coupons, loading the dishwasher, taking the clothes out of the washer and performing various tasks to help his wife.  He liked to walk to clear his head and listen to music.  

Treatment records from the VA Villages clinic dated from October 2007 to January 2012 reflect psychiatric and social work assessment conducted in July 2010.  On psychiatric assessment, the Veteran reported that he felt that due to stress his depressive symptoms had gotten worse lately.  His sleep was fair, he had moments of sadness with depressed mood, but no expression of homicidal or suicidal ideation.  He did not want medication.  He denied active psychosis to include delusions and hallucinations.  His wife was supportive.  Mental status examination revealed good hygiene, casual dress and no abnormal psychomotor movement.  He was cooperative with good eye contact and clear coherent speech.  His mood was 'ok'.  His affect was appropriate and thought processes were logical.  There were no homicidal or suicidal thoughts, hallucinations or delusions.  Cognitive function was good, insight and impulse control were fair.  The diagnostic impression was depression, the current GAF was 65.  The psychiatrist noted that the Veteran would benefit from antidepressants but he only wanted therapy at this time.  His functioning level as to friends, family, spouse, peers, coworkers and activities of daily living was maintained.  The July 2010 social worker note indicates that the Veteran had concerns that his cancer would return.  He noted that he had heard sounds of banging, knocking or explosions on hard surfaces at night and during naps.  The social worker's assessment was depression and noted financial stress due to early retirement.  GAF was 65.  

Additional psychiatric treatment notes show that the Veteran was described as "ok' again in September 2010.  Mental status remained essentially the same, and GAF was 65.  He was considered to be making moderate progress in an October 2010 social work note as well as in a December 2010 psychiatric note which included a GAF of 65, during which visit he denied auditory or visual hallucination or delusion.  

The Veteran was afforded a VA psychiatric examination in February 2011 by an examiner who reviewed the claims folder.  The Veteran reported no hospitalizations for mental disorder.  He was taking melatonin for his depression and sleep issues and was reportedly to start taking Citalopram.  He reported that talking about his troubles made him more depressed.  He had been afraid to take antidepressants for fear of sexual side effects but was ready to start now because of intermittent auditory hallucinations.  He described hearing outgoing artillery several times per week.  He reported ongoing medical problems.  He had been doing some drinking and had been told by his doctor to reduce his drinking, which he did.  

On mental status examination, he was clean and neatly groomed.  Psychomotor activity was lethargic.  Speech was soft or whispered, attitude toward examiner was cooperative, affect was appropriate and mood was depressed.  Attention was intact but cognition was slowed.  Thought process was unremarkable but content was preoccupied with one or two topics.  There were persecutory delusions.  He understood the outcome of behavior.  He had insight in that he knew he had a problem.  It was noted that he was undergoing sleep evaluation for sleep apnea.  There were no inappropriate behaviors, but obsessive/ritualistic behaviors included cleaning and finances.  There were no panic attacks, episodes of violence or homicidal or suicidal thoughts.  Impulse control was good.  There were no problems with activities of daily living.  Memory was moderately impaired for recent but not immediate or remote events.  

It was noted that the Veteran had not worked since 2008 in part due to his prostate cancer and he was falling asleep on the job due to poor sleep due to depression and anxiety.  

The examiner provided a diagnosis of major depression, recurrent, moderate.  A GAF of 60 was assigned.  The examiner noted that the GAF was between 55 and 60, representing worsening symptoms, and the emergence of auditory hallucinations.  The examiner opined that he could perform sedentary employment if there were no limitations in using a restroom.  Physical employment was ruled-out because of numerous physical impairments.  The medical professional concluded that the mental disorder resulted in reduced reliability and productivity.  

Additional Virtual VA treatment records include psychiatry visits in March and May 2011 showing that the Veteran denied hallucinations.  His GAF was 65.  In a June 2011 social work note, it was indicated that he had decided to not take the prescribed antidepressant but instead to manage the symptoms on his own.  A sleep study in June 2011 diagnosed obstructive sleep apnea.  

On review of the evidence above, the Board finds that the symptoms of the Veteran's acquired psychiatric disorder, to include adjustment disorder with depressed mood have more closely approximated occupational and social impairment with reduced reliability and productivity than occupational and social impairment, with deficiencies in most areas as of February 10, 2011.  Prior to that time, the symptoms of the Veteran's acquired psychiatric disorder, to include adjustment disorder with depressed mood have more closely approximated occupational and social impairment with mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

As to the period prior to February 10, 2011, the Board observes that the Veteran worked on a part time basis as reported to about early to mid 2009.  He testified that he stopped working initially due to his cancer and then due to falling asleep.  He did not demonstrate intermittent periods of inability to perform occupational tasks due to manifestations of psychiatric disability during this time period.  Although there was chronic sleep impairment, there was no mild memory loss such as forgetting names, directions or recent events.  The Board further notes the examiner's finding in June 2007 that the psychiatric disability was not severe or incapacitating and caused no interference with activities of daily living, and the emphasis on the fact that he was not in treatment for depression.  Although this examiner checked off reduced reliability and productivity, the examiner's emphasis on the mild, non-severe nature of the symptoms persuades the Board that he was describing a disability that did not warrant more than a 10 percent rating under the actual VA rating criteria.  Although the Veteran reported auditory noise hallucinations on several occasions, the aforementioned treatment record is replete with reference to his denial of auditory hallucinations as well.  Thus, the Board does not find his assertions as to this symptom fully credible.  Overall, the record demonstrates that, prior to the most recent examination report, the symptoms were not more than mild prior to February 10, 2011.

As to the period beginning February 10, 2011, the Board particularly notes that the Veteran's disability has been consistently characterized by VA examiners and treatment sources as being, at most, in the range of moderate.  The Veteran is shown to have elected to not follow the recommended regimen of psychotropic medications, despite the opinion from a treating psychiatrist that he would be more functional if he were compliant. 

The Board notes again that while the GAF score is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.  Rather, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue, and the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case the GAF scores assigned for depression are consistent with the Veteran's moderate symptoms as detailed by the various examiners and treating providers. 

The evidence of record shows the Veteran's moderate psychiatric disability causes reduced reliability and productivity as of February 10, 2011, which is squarely within the criteria for the 50 percent rating.  A schedular rating of 70 percent is awarded for occupational and social impairment that more nearly approximates deficiencies in most areas, but the evidence does not show the Veteran's disability impairment more nearly approximates such impairment.  He is able to perform daily tasks as noted in the examination reports and treatment records, and as testified to by the Veteran. 

Specific symptoms associated with the 70 percent rating are suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  In this case the Veteran's disability appears to cause some degree of depression but this does not affect the ability to function independently, appropriately and effectively.  There has been no noted impaired impulse control and irrelevant speech, but the other symptoms are absent.  The record repeatedly shows no suicidal ideation; generally logical and relevant speech; no panic attacks; no spatial disorientation; adequate hygiene and appearance; and no difficulty adapting to stressful circumstances.  Obsessional rituals were referenced once in the examination but have not been noted in ongoing treatment.  Although he indicates he likes to be alone, he has been married for many years and has a relationship with his children.  Depression has been noted, but it was repeatedly considered manageable by the Veteran without medication.  Moreover, the degree of depression present does not appear to be affecting the ability to function independently, appropriately and effectively.  Again, the Veteran does perform routine personal and work-like daily activities as described at his hearing. 

Additionally, none of the symptoms associated with a 100 percent rating has been shown during the pendency of this appeal. 

Accordingly, the Board concludes that as to the period from February 10, 2011, onward, a rating in excess of 50 percent for acquired psychiatric disability is not warranted. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the Veteran's account of his symptoms, in the form of his correspondence to VA and his testimony.  Although the Veteran is competent to report his own overall symptomatology, he is not competent to determine the severity of his psychiatric disability, as various examiners have consistently done. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2012).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, the record reflects that the Veteran has not required frequent hospitalizations for his psychiatric disability and that the manifestations of the disability are consistent with those contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt but finds that it is not applicable to this claim because the preponderance of the evidence is against the claim. 


ORDER

Entitlement to an increased initial evaluation an acquired psychiatric disorder, to include adjustment disorder with depressed mood, rated as 50 percent disabling effective February 10, 2011, and as 10 percent disabling prior to that date, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


